In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-104 CR

____________________


DAVID LAMAR GLOVER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 159th District Court
Angelina County, Texas

Trial Cause No. CR-18237




MEMORANDUM OPINION (1)
	On April 1, 2004, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
The appellant filed a response, but failed to demonstrate jurisdiction in that response.

	The notice of appeal seeks to appeal the denial of a "Motion to Vacate Conviction." 
David Lamar Glover appealed the conviction in Cause No. CR-18237 in Appeal No. 09-05-384 CR.  That conviction became final in 1998 when we issued our mandate.
	Accordingly, we hold the order from which the appellant appeals is not appealable. 
This appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
									PER CURIAM

Opinion Delivered May 6, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.